DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2nd Action Non-Final Rejection
Claims 1-7 are pending. Claim 1 is independent.  
The rejection of claims 2-3 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 8,323,743 B2) is withdrawn in light of Applicant’s arguments.
The rejection of claims 1, 4-7 under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 8,323,743 B2) is maintained.
Response to Arguments
Applicant's arguments filed 11/3/2022 have been fully considered but they are not persuasive. 
Applicant’s urge superior and unexpected results shown in their Table 1, Comparative Example 2, and specification [0090] recited on page 6 of their arguments as showing superior and unexpected results of flameproofed fiber bundling property and carbon fiber strength with the quaternary ammonium salt of an organic sulfuric/sulfonic acid having an alkyl group with at least 3 carbon atoms in the molecule of the organic sulfuric/sulfonic acid is used in the treatment agent.  Upon careful consideration, Applicants arguments are not commensurate in scope with the claim language.  The exemplary treatment agents Ex1-13 are limited by A1-A6 smoothing agents including an amino or polyether modified silicon with a kinematic viscosity range, B1-B8 onium salts having carbon chain of 6-12 for the sulfonate, and specific C1-C5 non-ionic surfactants recited in Ex1-13, which exemplary teachings cannot provide basis to the broadly claimed smoothing agent, onium, and nonionic surfactant in the treatment agent as recited by the instant claims 1-7.
Applicants further urge that Nakayama et al. (US 8,323,743 B2) do not teach the phosphonium salt.  Contrary to Applicants arguments, the claims presented for examination recites the phosphonium salt in a Markush, thus, is not a required component in the treatment agent of claims 1, 4-7.  Accordingly, the rejection over Nakayama et al. (US 8,323,743 B2) is found pertinent to the claims as presented for examination and is maintained below.
New Grounds of Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Clowes et al. (WO 2017102307A1).
	Clowes et al. teach a fabric conditioning composition comprising: 
	0.001 to 0.5wt% amino functionalized silicone encompassing the smoothing agent including both amino and polyether modified silicones of claims 1 and 4 (see page 19, lines 18 and 31);
	and 0.5 to 20 wt% of fabric softening actives comprising quaternary ammonium compounds with substituents including primary, secondary or tertiary amino groups or quaternary sulfonium or phosphonium groups encompassing the onium salt (see page 2,line 5 and 31 and page 3,ln.10-15);
and 0.1-10% nonionic surfactant (see page 21-22).  
	Clowes et al. do not teach a carbon fiber precursor treatment as is required by the preamble of claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Clowes et al. with the claimed treatment of a carbon fiber precursor as is required by the preamble of claim 1 because Clowes et al. guide one of ordinary skill to fabric conditioning in general and one of ordinary skill would reasonably expect similar properties of softening performance in all types of fabrics and fibers.  
Claims 1, 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 8,323,743 B2).
Nakayama et al. teach a finish composition for carbon fiber comprising an epoxy-polyether-modified silicone and an amino-modified silicone as the silicone component encompassing the claim language.  See col.13,ln.60 and col.9,ln.50-55 encompassing the smoothing agent of claims 1 and 4.   
The non-ionic surfactant required in claim 1, is taught by Nakayama et al. (‘743) in the abstract and col.11,ln.30.  See Table 5, formulation 1 exemplifying a carbon fiber finishing agent comprising  Silicone composition S-1: an amino-modified silicone (having a viscosity of 1,300 mm/s at 25 deg.C. and an epoxy equivalent of 2,000 g/mol) as explained in col.20,ln.15-20, and then nonionic Surfactant N-1 polyoxyethylene alkylether surfactant. See example 1, col.20 and table 5, col.25.
Regarding claim 5, Nakayama et al. teach 1 to 95 wt % of the silicone (encompassing the claimed smoothing agent) and from 5 to 50 wt % of the surfactant (encompassing the claimed onium salt) in the total of the non-volatile components of the finish. See [abstract and col.3,ln.50-60 and col.4,ln.30-60]. 
Regarding claim 6, see col.20,ln.30-40 teaching the proper balance, of a polyoxyethylene alkylether, selected from those (with C12-C14 alkyl groups) having oxyethylene repeating units in a number ranging from 3 to 12 and having a hydrophilic-lipophilic balance proper for a silicone component in a finish.  Also, teaching a mixture of an oxyethylene-oxypropylene block copolymer and a terminally alkyletherified compound thereof (with M.W. ranging from 1,000 to 5,000, where the ratio between oxypropylene and oxyethylene ranges from 80:20 to 60:40 and the ratio between those having terminal hydroxyl groups and those having terminal 2-ethylhexyl groups was selected to control the hydrophilic-lipophilic balance of the mixture proper for a silicone component in a finish.)
Regarding claim 7, [0004] teaches the amino modified silicone is crosslinked (encompassing the claim limitation to adhere) on the fiber to improve the heat resistance of the fiber. 
Nakayama et al. do not teach the claimed onium salt in their finishing agent. 	Nakayama et al. explicitly teach dodecylbenzene sulfonic acid with sodium salts in col.12,ln. 27. MPEP 2144.09 guides one of ordinary skill that compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S).	
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nakayama et al. with the claimed onium salt because Nakayama et al. explicitly teach olylmethylethyl ammonium ethosulfate, (see col.12,ln.62) which has 2 carbon atoms on the sulfuric acid in general and one of ordinary skill would reasonably expect that differing the compound by a successive addition of carbon as claimed is sufficiently close to the prior art structure/compound used as a similar carbon fiber finishing composition and would reasonably expect similar properties in general.  See MPEP 2144.09.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREETI KUMAR/Examiner, Art Unit 1761         

/ANGELA C BROWN-PETTIGREW/Supervisory Patent Examiner, Art Unit 1761